DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-20 have been examined in this application. Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are amended. This is a Final Office Action in response to Arguments and Amendments filed on 3/1/21.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
In response to the “Claim Rejections – 35 U.S.C. 112(a)” section on page 8, the amended claim language has successfully resolved the original 112(a) issues. However, there are still 112(a) issues. Please see 112(a) section of the office action below.

	In response to the “Claim Rejections – 35 U.S.C. 101” section on page 9, the Applicant argues that the claims do not fall into one of the enumerated groupings of abstract ideas. In particular the Applicant argues that a human mind can’t perform the limitation of “prompting, by the computing system, reconfiguration of at least one of the sensors to capture measurements in the identified portion of the environment around the vehicle”. However, as detailed in the 35 USC 101 section below, the claim limitation as drafted, is a process that, under its broadest reasonable interpretation can be interpreted to be a decision step and covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally prompt themselves that they need to move a different sensor in order to capture measurements in the unmeasured portion of the environment.  The claim language does not actively claim the step of controlling reconfiguration, but merely the determination that reconfiguration is necessary which can be performed in the human mind. Furthermore, as detailed below, the addition of the “computing system”, is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, it does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and doesn’t amount to significantly more than the abstract idea. 
	The claim language of the reconfiguration step in the independent claims and the control of operation of the vehicle in the dependent claims is very broad. In particular, the limitations use of the word “prompting” in lieu of an active controlling steps make the limitations fall into the “mental  and 12 are withdrawn because the amended claim language makes clear that in the last limitation of these claims the vehicle operation is actively controlled by the computing system.
	In response to the “Claim Rejections – 35 U.S.C. 103” section on pages 9-10, the Applicant argues that the prior art does not disclose the amended claim language of “detecting, by a computing system, a fault in actuators to measure with one or more sensors mounted in the vehicle due to the fault in the one or more actuators, wherein the identified portion of the environment around the vehicle corresponds to an extension of at least one measurement coordinate system of at least one of the sensors; and prompting, by the computing system, reconfiguration of at least one of the sensors to capture measurements in the identified portion of the environment around the vehicle”. In particular the Applicant argues that the prior art does not disclose detecting a fault in an actuator and identifying a portion of the environment around the vehicle to measure with the one or more sensors based on the fault in the one or more actuators. This argument is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art reference Elwart et al.  (US 2015/0309165 A1).

Specification
The specification dated 3/1/21 is acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claim 15, “… computing system including one or more processing devices, the one or more processing devices in response to executing the machine-readable instructions, are configured to: detect a fault …” 

	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) A “computing system including one or more processing devices” is interpreted to be a processor with algorithms/ instructions for detecting a fault and prompting reconfiguration as per the specification in paragraphs [0011, 0082].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein the identified portion of the environment around the vehicle corresponds to an extension of at least one measurement coordinate system of at least one of the sensors”, the specification is silent as to an identified portion of an environment corresponding to an extension of at least one measurement coordinate system. The specification mentions a “coordinate system” such as a global map-based coordinate system in paragraphs [0022, 0058]. However, in these instances of “coordinate system” in the specification, there is no information on the coordinate systems being an extension of at least one sensor. In paragraph [0022], the coordinate system is described as non-vehicle centric. Therefore, the specification does not convey to one of ordinary skill in the art that the, at the time the application was filed, the inventor had possession of the claimed invention. 
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 
    Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… wherein the identified portion of the environment around the vehicle corresponds to an extension of at least one measurement coordinate system of at least one of the sensors …” in claim 1 and the similar limitations in claims 8 and 15, the wording is unclear and therefore indefinite because it is unclear what it means for the identified portion of the environment to correspond to an extension of at least one measurement coordinate system. Does this mean the sensor identifies the location based on a coordinate system? Does it mean that the sensors are positioned at different locations in the vehicle and take measurements of their vantage points? Does it simply mean that holes in environment area correspond to the range of the sensor and are measured?  The limitation is interpreted so that identifying a region of greater uncertainty or blind spot region that corresponds to the 360 deg. view of the environment created by the sensors reads on it. 
Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
With respect to the limitations, “generating, by the computing system, a presentation to identify the impact of detected fault or the degraded operation for the control system to perform”, the wording 
With respect to the limitation, “overriding, by the computing system, the degraded operation in response to input the after presentation was displayed”, the wording is unclear and therefore indefinite because it is unclear whether this limitation indicates that the override in response to input occurs when the presentation is no longer shown or whether it is simply indicates that the beginning of the presentation is before the override in response to input. The specification indicates in paragraph [0073] that the display receives an input in order to allow the vehicle to operate without degraded service. Therefore, the limitation is interpreted so that the beginning of the presentation is before the input. Furthermore, the wording is unclear because it is unclear whether the “presentation” referenced in this limitation is the same “presentation” referenced in the limitation above. The limitation is interpreted to be referencing the same generated presentation of the limitation above. 
Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
With respect to the limitation, “predicting when a fault to the sensors will occur in the future based on an operation of the sensors or when a different fault to the actuators will occur in the future based on an operation of the actuators in the vehicle”, the wording is unclear and therefore indefinite because it is unclear what it means to predict a fault “to a sensor” or “to an actuator” or whether these types of faults are different from the fault occurring “in an actuator” in the independent claims? Furthermore, the wording is unclear because it is unclear whether the sensors and actuators are referencing the at least one or more sensors and actuators of the independent claims. Furthermore, the wording is unclear and therefore indefinite because it is unclear whether the wording “different fault to the actuators” means that this is a second fault separate from the independent claim actuator fault or 
Claims 7, 14 and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 6, 13 and 19 and for failing to cure the deficiencies listed above. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
With respect to the limitation, “detecting a fault in one or more actuators in the vehicle”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is referencing a second fault detection in a second set of actuators or if this limitation is simply referencing the same detection step performed in the independent claim. The limitation is interpreted so that the limitation is already included in the independent claim. 
Claims 11-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 10 and for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 8 and 15 are directed to the abstract idea of a mental process. The limitation step of 

	With respect to Step 2B, the aforementioned additional elements are all generic computer elements have been held to be not significantly more than the abstract idea by Alice. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “computing system”, “processing devices” and “memory” to receive information and supply instructions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
Claims 2-7, 9-14 and 16-20 are rejected under U.S.C. 101 as being dependent on rejected claims 1, 8 and 15 and for failing to cure the deficiencies listed above. 
Claims 2, 9 and 16 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a human can mentally prompt themselves regarding a required repositioning of sensors. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
 Claims 3, 10 and 17 recite details drawn to further specifying the mental process performed in the independent claims. The limitation step of “determining, by the computing system, an impact of the detected fault on an ability of the vehicle to perform driving operations”, as drafted, is a process that, 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements beyond those analyzed in the independent claims. 
Claims 4, 11 and 18 recite details drawn to further specifying the mental process performed in the independent claims. This step just further details a process that may be performed by the human mind. For example a human can mentally prompt themselves to reduce a speed, alter a driving strategy or stop a vehicle. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
Claims 6, 13 and 19 recite details drawn to further specifying the mental process performed in the independent claims. The limitation step of “when a fault to the sensors will occur in the future based on an operation of the sensors or when a different fault to the actuators will occur in the future based on an operation of the actuators in the vehicle”, as drafted, is a process that, under its broadest 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements beyond those analyzed in the independent claims.
 Claims 7, 14 and 20 recite details drawn to further specifying the mental process performed in the independent claims. The limitation step of “generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally generate a time until a predicted weather event will likely cause a sensor fault. Similarly, the limitation step of, “prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is other than reciting that the claim is performed by a “computing system”, nothing in the claim element precludes the step from practically being performed by the human mind. For example, a person could mentally prompt themselves to slow down the vehicle when it becomes closer in time to the expected weather event. 
With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements beyond those analyzed in the independent claims.
Examiner’s Note: 35 USC 101 rejections to claims 5 and 12 are withdrawn because the amended claim language makes clear that the vehicle operation is actively controlled by the computing system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2019/0354101 A1) in view of  Elwart et al. (US 2015/0309165 A1).
As per Claim 1, Sujan et al. discloses a method comprising: 
detecting, by a computing system, a fault and internal vehicle information ([0014-0015, 0023, 0036, 0039]; Fig. 4, On-board control system (i.e. computing system) determines failure of vehicle environmental sensor and detects internal vehicle information about vehicle components); 

While Sujan et al. discloses determining a fault and determining internal vehicle information, Sujan et al. does not disclose: wherein the fault is a fault in one or more actuators. 

However, Elwart et al. teaches: a sensor fault can be determined based on detecting a fault in one or more actuators in a vehicle ([0027-0028, 0049] Detect increase in control interventions due to brake control module being insufficient to prevent slipping (fault in one or more actuators in a vehicle) and based on this detection determine that an environmental sensor is degraded. Under the broadest reasonable interpretation of “fault” in view of the specification, it describes a condition where a mechanism is not performing in its ideal manner. Therefore, the braking interventions because of slipping in Elwart discloses detecting a fault in an actuator because the braking actuator is not performing in its ideal manner and instead intervention control is necessary). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. which discloses detecting a fault in a sensor by Elwart et al. which teaches that a sensor fault can be detected based on a fault in an actuator with the motivation being to detect the presence of ice and snow and effectively diagnose a radar fault as detailed in Elwart et al. [0003, 0049]. 

Furthermore, Sujan et al. as modified above discloses:
identifying, by the computing system, a portion of an environment around the vehicle to measure with one or more sensors due to the fault in the one or more actuators, wherein the identified portion of the environment around the vehicle corresponds to an extension of at least one measurement coordinate system of at least one of the sensors ([0036, 0039] Determine blind spot region or region of greater uncertainty. Region of greater uncertainty or blind spot region corresponds to the 360 deg view of the environment created by the sensors (extension of measurement coordinate system)); and 

Sujan et al. does not disclose: the one or more sensors are mounted in the vehicle. 

Elwart et al. teaches: the one or more sensors are mounted in the vehicle ([0014]; Fig 1 Sensors 14 mounted in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the limitations above as detailed in Elwart et al. with the motivation being to provide protection for sensor components from weather elements.  

Furthermore, Sujan et al. discloses: 
prompting, by the computing system, reconfiguration of at least one of the sensors to capture measurements in the identified portion of the environment around the vehicle ([0039] Neighboring sensors can be manipulated (i.e. reconfigured) to compensate for the blind spot area).

Examiner’s Note on combination: Sujan et al. discloses the actions performed in the claimed invention except for determining an actuator is faulty and therefrom determining that a sensor is faulty. Elwart et al. teaches that a sensor can be determined to be faulty based, in part, on an actuator being faulty. 

As per Claim 2, Sujan et al. discloses the method of claim 1, wherein the reconfiguration of at least one of the sensors further comprises repositioning at least one of the sensors mounted in the vehicle or altering how the at least one of the sensors captures measurements ([0039] Neighboring sensor may cover the blind area by direct movement (i.e. repositioning) or increasing frequency of measurements (i.e. altering how sensors capture measurements)).

As per Claim 3, Sujan et al. discloses the method of claim 1 further comprising: 
([0038] Sufficient sensing degradation impacts ability of vehicle to achieve desired target); and 
	prompting, by the computing system, a control system to degrade operation of the vehicle based, at least in part, on the impact of the detected fault ([0038] Vehicle control may be relaxed – for example, proximity from preceding vehicle increased or operator control is required. Therefore, operation of the vehicle is degraded because the level of efficiency or autonomy has decreased).

As per Claim 4, Sujan et al. discloses the method of claim 3, wherein the control system in the vehicle is configured to degrade operation of the vehicle by reducing a speed of the vehicle, altering a driving strategy, or stopping the vehicle in a safe state ([0038] Switching from autonomous to operator operation (i.e. altering a driving strategy)). 

As per Claim 8, Sujan et al. discloses an apparatus comprising at least one memory device storing instructions configured to cause one or more processing devices to perform operations comprising: 
detecting a fault and internal vehicle information ([0014-0015, 0023, 0036, 0039]; Fig. 4, On-board control system (i.e. computing system) determines failure of vehicle environmental sensor and detects internal vehicle information about vehicle components); 

While Sujan et al. discloses determining a fault and determining internal vehicle information, Sujan et al. does not disclose: wherein the fault is a fault in one or more actuators. 

Elwart et al. teaches: a sensor fault can be determined based on detecting a fault in one or more actuators in a vehicle ([0027-0028, 0049] Detect increase in control interventions due to brake control module being insufficient to prevent slipping (fault in one or more actuators in a vehicle) and based on this detection determine that an environmental sensor is degraded. Under the broadest reasonable interpretation of “fault” in view of the specification, it describes a condition where a mechanism is not performing in its ideal manner. Therefore, the braking interventions because of slipping in Elwart discloses detecting a fault in an actuator because the braking actuator is not performing in its ideal manner and instead intervention control is necessary). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. which discloses detecting a fault in a sensor by Elwart et al. which teaches that a sensor fault can be detected based on a fault in an actuator with the motivation being to detect the presence of ice and snow and effectively diagnose a radar fault as detailed in Elwart et al. [0003, 0049]. 

Furthermore, Sujan et al. as modified above discloses:
identifying, by the computing system, a portion of an environment around the vehicle to measure with one or more sensors due to the fault in the one or more actuators, wherein the identified portion of the environment around the vehicle corresponds to an extension of at least one measurement coordinate system of at least one of the sensors ([0036, 0039] Determine blind spot region or region of greater uncertainty. Region of greater uncertainty or blind spot region corresponds to the 360 deg view of the environment created by the sensors (extension of measurement coordinate system)); and 

Sujan et al. does not disclose: the one or more sensors are mounted in the vehicle. 

However, Elwart et al. teaches: the one or more sensors are mounted in the vehicle ([0014]; Fig 1 Sensors 14 mounted in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the limitations above as detailed in Elwart et al. with the motivation being to provide protection for sensor components from weather elements.  

Furthermore, Sujan et al. discloses: 
prompting, by the computing system, reconfiguration of at least one of the sensors to capture measurements in the identified portion of the environment around the vehicle ([0039] Neighboring sensors can be manipulated (i.e. reconfigured) to compensate for the blind spot area).

Examiner’s Note on combination: Sujan et al. discloses the actions performed in the claimed invention except for determining an actuator is faulty and therefrom determining that a sensor is faulty. Elwart et al. teaches that a sensor can be determined to be faulty based, in part, on an actuator being faulty. 

As per Claim 9, Sujan et al. discloses the apparatus of claim 8, wherein the reconfiguration of at least one of the sensors further comprises repositioning at least one of the sensors mounted in the vehicle or altering how the at least one of the sensors captures measurements ([0039] Neighboring sensor may cover the blind area by direct movement (i.e. repositioning) or increasing frequency of measurements (i.e. altering how sensors capture measurements)).

 Claim 10, Sujan et al. discloses the apparatus of claim 8, wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising: 
	detecting a fault in one or more actuators in the vehicle ([0014-0015, 0023, 0036, 0039]; Fig. 4, On-board control system (i.e. computing system) determines failure of vehicle environmental sensor and detects internal vehicle information about vehicle components. See combination of claim 8 which teaches the sensor fault based on a fault in an actuator);
	determining, by the computing system, an impact of the detected fault on an ability of the vehicle to perform driving operations ([0038] Sufficient sensing degradation impacts ability of vehicle to achieve desired target); and 
	prompting, by the computing system, a control system to degrade operation of the vehicle based, at least in part, on the impact of the detected fault ([0038] Vehicle control may be relaxed – for example, proximity from preceding vehicle increased or operator control is required. Therefore, operation of the vehicle is degraded because the level of efficiency or autonomy has decreased).

As per Claim 11, Sujan et al. discloses the apparatus of claim 10, wherein the control system in the vehicle is configured to degrade operation of the vehicle by reducing a speed of the vehicle, altering a driving strategy, or stopping the vehicle in a safe state ([0038] Switching from autonomous to operator operation (i.e. altering a driving strategy)).

As per Claim 15, Sujan et al. discloses a system comprising: 
a memory device configured to store machine-readable instructions ([0016] Memory); and 
a computing system including one or more processing devices, the one or more processing devices, in response to executing the machine-readable instructions are ([0015]; Fig. 4 On-board control system), configured to: 

detect a fault and internal vehicle information ([0014-0015, 0023, 0036, 0039]; Fig. 4, On-board control system (i.e. computing system) determines failure of vehicle environmental sensor and detects internal vehicle information about vehicle components); 

While Sujan et al. discloses determining a fault and determining internal vehicle information, Sujan et al. does not disclose: wherein the fault is a fault in one or more actuators. 

However, Elwart et al. teaches: a sensor fault can be determined based on detecting a fault in one or more actuators in a vehicle ([0027-0028, 0049] Detect increase in control interventions due to brake control module being insufficient to prevent slipping (fault in one or more actuators in a vehicle) and based on this detection determine that an environmental sensor is degraded. Under the broadest reasonable interpretation of “fault” in view of the specification, it describes a condition where a mechanism is not performing in its ideal manner. Therefore, the braking interventions because of slipping in Elwart discloses detecting a fault in an actuator because the braking actuator is not performing in its ideal manner and instead intervention control is necessary). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. which discloses detecting a fault in a sensor by Elwart et al. which teaches that a sensor fault can be detected based on a fault in an actuator with the motivation being to detect the presence of ice and snow and effectively diagnose a radar fault as detailed in Elwart et al. [0003, 0049]. 

Furthermore, Sujan et al. as modified above discloses:
([0036, 0039] Determine blind spot region or region of greater uncertainty. Region of greater uncertainty or blind spot region corresponds to the 360 deg view of the environment created by the sensors (extension of measurement coordinate system)); and 

Sujan et al. does not disclose: the one or more sensors are mounted in the vehicle. 

However, Elwart et al. teaches: the one or more sensors are mounted in the vehicle ([0014]; Fig 1 Sensors 14 mounted in the vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the limitations above as detailed in Elwart et al. with the motivation being to provide protection for sensor components from weather elements.  

Furthermore, Sujan et al. discloses: 
prompt reconfiguration of at least one of the sensors to capture measurements in the identified portion of the environment around the vehicle ([0039] Neighboring sensors can be manipulated (i.e. reconfigured) to compensate for the blind spot area).

Examiner’s Note on combination: Sujan et al. discloses the actions performed in the claimed invention except for determining an actuator is faulty and therefrom determining that a sensor is faulty. Elwart et al. teaches that a sensor can be determined to be faulty based, in part, on an actuator being faulty. 

As per Claim 16, Sujan et al. discloses the system of claim 15, wherein the reconfiguration of at least one of the sensors further comprises repositioning at least one of the sensors mounted in the vehicle or altering how the at least one of the sensors captures measurements ([0039] Neighboring sensor may cover the blind area by direct movement (i.e. repositioning) or increasing frequency of measurements (i.e. altering how sensors capture measurements)).

As per Claim 17, Sujan et al. discloses the system of claim 16, wherein the one or more processing 6U.S. Pat. App. No.: 16/237,348 Atty. Docket No.: 2018P26869USdevices, in response to executing the machine-readable instructions, are configured to:
	determine an impact of the detected fault on an ability of the vehicle to perform driving operations ([0038] Sufficient sensing degradation impacts ability of vehicle to achieve desired target); and 
	prompt a control system to degrade operation of the vehicle based, at least in part, on the impact of the detected fault ([0038] Vehicle control may be relaxed – for example, proximity from preceding vehicle increased or operator control is required. Therefore, operation of the vehicle is degraded because the level of efficiency or autonomy has decreased).

As per Claim 18, Sujan et al. discloses the system of claim 17, wherein the control system in the vehicle is configured to degrade operation of the vehicle by reducing a speed of the vehicle, altering a driving strategy, or stopping the vehicle in a safe state ([0038] Switching from autonomous to operator operation (i.e. altering a driving strategy)).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2019/0354101 A1) in view of Elwart et al. (US 2015/0309165 A1) in further view of Chiba (US 2018/0208211 A1).

As per Claim 5, Sujan et al. discloses the method of claim 3 further comprising: 
generating, by the computing system, a message identifying the impact of detected fault or the degraded operation for the control system to perform ([0020, 0038] Operator can be alerted to become more engaged); and 

While Sujan et al. discloses the above limitations including a message identifying the impact, Sujan et al. does not disclose: the message is presented and overriding, by the computing system, the degraded operation in response to input the after presentation was displayed

However, Chiba teaches: 
the message is presented and overriding, by the computing system, the degraded operation in response to input the after presentation was displayed ([0030, 0054-0056]; Fig. 2, Fig. 3 Step S124 Give notification of transition to manual mode via a display and [0031-0032, 0050-0051]; Fig. 3, Fig. 4 Step S108 –Yes or S110 - Yes, S112 Transition to automatic driving in response to input after the presentation was displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the above limitations as detailed in Chiba, with the motivation being to increase user convenience as detailed in Chiba [0069]. 

As per Claim 12, Sujan et al. discloses the apparatus of claim 10, wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising generating, by the computing system, a message identifying the impact of detected fault or the ([0020, 0038] Operator can be alerted to become more engaged); and 

While Sujan et al. discloses the above limitations including a message identifying the impact, Sujan et al. does not disclose: the message is presented and overriding, by the computing system, the degraded operation in response to input the after presentation was displayed

However, Chiba teaches: 
the message is presented and overriding, by the computing system, the degraded operation in response to input the after presentation was displayed ([0030, 0054-0056]; Fig. 2, Fig. 3 Step S124 Give notification of transition to manual mode via a display and [0031-0032, 0050-0051]; Fig. 3, Fig. 4 Step S108 –Yes or S110 - Yes, S112 Transition to automatic driving in response to input after the presentation was displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the above limitations as detailed in Chiba, with the motivation being to increase user convenience as detailed in Chiba [0069]. 

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2019/0354101 A1) in view of Elwart et al. (US 2015/0309165 A1) in further view of Suzuki et al. (US 2019/0111942 A1).

As per Claim 6, Sujan et al. discloses the method of claim 1 further comprises predicting a fault to the sensors based on an operation of the sensors or a different fault to the actuators based on an  ([0037-0038] Predictive models may be used to identify change in capability of the sensor in order to determine failure).

While Sujan et al. discloses using predictive models to determine faults Sujan et al. does not explicitly disclose that this involves predicting when the fault will occur in the future. 

However, Suzuki et al. teaches: predicting when the fault will occur in the future ([0089, 0093-0094]; Fig. 2 Steps S11-S13 Predicting in the future an event will occur that sensors cannot handle (i.e. fault)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the above limitations as detailed in Suzuki et al., with the motivation being to provide smooth transitions between autonomous and manual drive mode as detailed in Suzuki et al. [0007]. 

As per Claim 7, Sujan et al. discloses the method of claim 6 
further comprising generating, by the computing system, a fault prediction ([0037-0038] Fault prediction based on predictive models, for example environmental changes) 

Sujan et al. does not disclose: 
generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults and, prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric.

However, Suzuki et al. teaches: 
generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults and, prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric ([0089, 0093-0094]; Fig. 2 Step S14 Predict degree of emergency (i.e. time-to-failure metric) corresponding to available time to encounter a predicted event that sensors cannot handle (i.e. fault). [0098, 0117-0118] Fig. 2 Steps S19-S20 Prompt switch to manual operation or control vehicle to stopped (i.e. degraded operation) based on degree of emergency and time exceeding).
	The motivation to combine Sujan et al. and Suzuki et al. is provide in rejection to claim 6. 

As per Claim 13, Sujan et al. discloses the apparatus of claim 8, wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising predicting a fault to the sensors based on an operation of the sensors or a different fault to the actuators based on an operation of the actuators in the vehicle. ([0037-0038] Predictive models may be used to identify change in capability of the sensor in order to determine failure).

While Sujan et al. discloses using predictive models to determine faults Sujan et al. does not explicitly disclose that this involves predicting when the fault will occur in the future. 

However, Suzuki et al. teaches: predicting when the fault will occur in the future ([0089, 0093-0094]; Fig. 2 Steps S11-S13 Predicting in the future an event will occur that sensors cannot handle (i.e. fault)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the above limitations as detailed in Suzuki et al., with the motivation being to provide smooth transitions between autonomous and manual drive mode as detailed in Suzuki et al. [0007]. 

As per Claim 14, Sujan et al. discloses the apparatus of claim 13, wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising a fault prediction ([0037-0038] Fault prediction based on predictive models, for example environmental changes) 

Sujan et al. does not disclose: 
generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults and, prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric.

However, Suzuki et al. teaches: 
generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults and, prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric ([0089, 0093-0094]; Fig. 2 Step S14 Predict degree of emergency (i.e. time-to-failure metric) corresponding to available time to encounter a predicted event that sensors cannot handle (i.e. fault). [0098, 0117-0118] Fig. 2 Steps S19-S20 Prompt switch to manual operation or control vehicle to stopped (i.e. degraded operation) based on degree of emergency and time exceeding).
	The motivation to combine Sujan et al. and Suzuki et al. is provide in rejection to claim 13.  

As per Claim 19, Sujan et al. discloses the system of claim 15, wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to predict a fault to the sensors based on an operation of the sensors or a different fault to the actuators based on an operation of the actuators in the vehicle. ([0037-0038] Predictive models may be used to identify change in capability of the sensor in order to determine failure).

While Sujan et al. discloses using predictive models to determine faults Sujan et al. does not explicitly disclose that this involves predicting when the fault will occur in the future. 

However, Suzuki et al. teaches: predicting when the fault will occur in the future ([0089, 0093-0094]; Fig. 2 Steps S11-S13 Predicting in the future an event will occur that sensors cannot handle (i.e. fault)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan et al. to include the above limitations as detailed in Suzuki et al., with the motivation being to provide smooth transitions between autonomous and manual drive mode as detailed in Suzuki et al. [0007]. 

As per Claim 20, Sujan et al. discloses the system of claim 19, wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to a fault ([0037-0038] Fault prediction based on predictive models, for example environmental changes) 

Sujan et al. does not disclose: 
generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults and, prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric.

However, Suzuki et al. teaches: 
generating, by the computing system, a time-to-failure metric corresponding to a time available for the vehicle to continue in operation based on at least one of the predicted faults and, prompting, by the computing system, the control system in the vehicle to degrade operation of the vehicle based on the time-to-failure metric ([0089, 0093-0094]; Fig. 2 Step S14 Predict degree of emergency (i.e. time-to-failure metric) corresponding to available time to encounter a predicted event that sensors cannot handle (i.e. fault). [0098, 0117-0118] Fig. 2 Steps S19-S20 Prompt switch to manual operation or control vehicle to stopped (i.e. degraded operation) based on degree of emergency and time exceeding).
	The motivation to combine Sujan et al. and Suzuki et al. is provide in rejection to claim 19. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.